 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IVIN CAPONE PRINCE,                                No. 2:19-cv-0887 KJM AC P
12                       Plaintiff,
13            v.                                         ORDER
14    SAN JOAQUIN COUNTY SHERIFF, et
      al.,
15
                         Defendants.
16

17

18          Plaintiff, who currently appears to be a former county jail inmate proceeding pro se, has

19   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

20   United States Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 24, 2021, the magistrate judge issued findings and recommendations, which

22   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

23   and recommendations were to be filed within twenty-one days. ECF No. 20. Plaintiff has not

24   filed objections to the findings and recommendations, nor has he responded to the court’s order in

25   any way.

26          The court also notes for the record that on March 31, 2021, the findings and

27   recommendations served on plaintiff were returned to the court as undeliverable. It is the

28   plaintiff’s responsibility to keep the court apprised of his current address at all times. Therefore,
                                                        1
 1   pursuant to Local Rule 182(f), service of documents at the address of record of the party is fully
 2   effective. Furthermore, more than sixty-three days have passed since the court order was returned
 3   by the postal service, and plaintiff has failed to notify the Court of a current address.
 4   See Local Rule 183(b).
 5          The court presumes that any findings of fact are correct. See Orand v. United States,
 6   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 7   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 8   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 9   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
10   supported by the record and by the proper analysis.
11          Accordingly, IT IS HEREBY ORDERED that:
12          1. The findings and recommendations issued March 24, 2021 (ECF No. 20), are
13   ADOPTED in full;
14          2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 13) is DENIED;
15          3. Plaintiff’s motion for release (ECF No. 18) is DENIED, and
16          4. This action is SUMMARILY DISMISSED for failure to file a completed in forma
17   pauperis application or, in the alternative, to pay the filing and administrative fees.
18   DATED: July 8, 2021.
19

20

21

22

23

24

25

26

27

28
                                                         2
